Citation Nr: 1203713	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-25 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.






ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.  He died in April 2006.  The appellant claims to be the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a December 2011 statement, the appellant indicated she wanted to represent herself in the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2008, VA received a VA Form 572, Request for Change of Address/Cancellation of Direct Deposit, from the appellant.  See document on left side of the claims file.  In it, she provided a new address in Texas.  Previously, her address was located in Tennessee.  Id.

The problem that arose after this submission is VA continued to send mail to the appellant at the Tennessee address, which mail was as follows:

1. The December 22, 2008, statement of the case addressing a claim for entitlement to death pension benefits;

2. The May 13, 2011, Board remand in connection with the claim for entitlement to service connection for cause of the Veteran's death;

3. The May 19, 2011, letter sent from the AMC in compliance with the Board's May 2011 remand; 

and

4. The August 17, 2011 supplemental statement of the case addressing the issue of entitlement to service connection for cause of the Veteran's death.

In November and December 2011, the Board had a letter sent to the appellant at the Texas address, and a response was received from the appellant including her return address, which is the Texas address.

The Board finds that there is a due process concern in that VA documents were not sent to the last known address of the appellant.  Thus, a remand is required for VA to cure this defect.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send to the appellant at the Texas address the following four items:

(i) The December 22, 2008, supplemental statement of the case addressing a claim for entitlement to death pension benefits;

(ii) The May 13, 2011, Board remand in connection with the claim for entitlement to service connection for cause of the Veteran's death;

(iii) The May 19, 2011, letter sent from the AMC in compliance with the Board's May 2011 remand (include VA Forms 21-4142, Authorization and Consent to Release Information to VA, for her to complete); 

and

(iv) The August 17, 2011 supplemental statement of the case addressing the issue of entitlement to service connection for cause of the Veteran's death.

2.  Allow the appellant an appropriate period of time to respond to the May 19, 2011 letter and the August 2011 supplemental statement of the case.

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to service connection for cause of the Veteran's death.  If the benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

